DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 60-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldino et al. (US 2010/0302345), hereinafter referred to as Baldino in view of Xiao et al. (US 2010/0005142), hereinafter referred to as Xiao and Brown et al. (US 8,125,485), hereinafter referred to as Brown.

Referring to claim 60, Baldino teaches, as claimed, a method performed by one or more processors executing one or more program instructions encoded in one or more non-transitory structures, the method comprising: administering network connections between network nodes associated with respective communicants (i.e.-establishing communications over a network between endpoints associated with various participants, page 1, ¶9) and a device that is in a physical space and is independent of any particular communicant (i.e.-a manager element 20, page 3, ¶23, lines 13-17). 
However, Baldino does not explicitly teach: initiating a communications session; presenting the communications session on subscribing ones of the network nodes of communicants who are present in a virtual area, wherein the virtual area comprises a persistent, three dimensional geometrical representation of a physical space that includes contents of a physical space including three-dimensional avatars of the communicants in positions within the virtual area; and broadcasting the communications session from the device into the physical space for people who are present in the physical space. 
	On the other hand, Xiao discloses web or online conferences/meetings system configured to initiate realtime collaborative computing sessions (page 1, ¶2, lines4-7); presenting the communications sessions (page 1, ¶17, lines 1-7); and broadcasting the communications session from the device into the physical space for people (page 5, ¶47, lines 4-10). Furthermore, Brown discloses method and system configured to display three-dimensional avatar representing a participant in a communication session (col. 4, lines 4-11).
Therefore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Baldino and incorporate the steps of: initiating a communications session; presenting the communications session on subscribing ones of the network nodes of communicants who are present in the virtual area, wherein the virtual area comprises a persistent, three dimensional geometrical representation of a physical space that includes contents of a physical space including three-dimensional avatars of the communicants in positions within the virtual area; and broadcasting the communications session from the device into the physical space for people who are present in the physical space, as taught by Xiao and Brown. The motivation for doing so would have been to invite attendees/participants to join a collaborative computing session, and forward invite to other participants, while displaying three dimensional avatar representing the participant(s).

As to claim 61, the modified Baldino in view of Xiao teaches the method of claim 60, wherein the initiating comprises initiating the communications session in a context defined by the virtual area (see Xiao, page 2, ¶19, lines 13-16). 
 
As to claim 62, the modified Baldino in view of Xiao teaches the method of claim 61, wherein the communications session comprises an application sharing session (see Xiao, page 3, ¶33, lines 1-4).    
 
As to claim 63, the modified Baldino in view of Xiao teaches the method of claim 62, wherein: the presenting comprises, on each of subscribing ones of the network nodes of communicants who are present in the virtual area, displaying a respective stream of images of the application generated by a presenting one of the network nodes of the communicants who are present in the virtual area (see Xiao, page 3, ¶33, lines 4-7); and the broadcasting comprises by the device, on a screen in the physical space displaying a respective stream of images of the application generated by the presenting network node (see Xiao, page 3, ¶33, lines 9-14). 

As to claim 64, the modified Baldino in view of Xiao teaches the method of claim 63, wherein the displaying comprises, by the device, projecting the stream of images of the application on the screen (see Xiao, page 4, ¶41, lines 3-8 and page 3, ¶29, lines 8-12).
 
As to claim 65, the modified Baldino teaches the method of claim 63, further comprising: transducing sounds in the physical space into audio data (page 2, ¶21, lines 8-12); and transmitting the audio data to subscribing ones of the network nodes of communicants who are present in the virtual area (page 3, ¶30, lines 16-18). 
 
As to claim 66, the modified Baldino innately teaches the method of claim 65, further comprising transducing audio data received from the virtual area into sounds that are broadcasted into the physical space (page 3, ¶30, lines 1-4). 
 
As to claim 67, the modified Baldino teaches the method of claim 60, wherein the communications session comprises a video conferencing session (page 1, ¶9). 
 
As to claim 68, the modified Baldino teaches the method of claim 60, wherein the initiating comprises initiating the communications session in the physical space (page 1, ¶12).
 
As to claim 69, the modified Baldino teaches the method of claim 68, wherein the communications session comprises a video conferencing session (page 1, ¶9).
 
As to claim 70, the modified Baldino in view of Xiao teaches the method of claim 69, wherein: encoding a stream of images and sounds captured in the physical space into output video data (page 2, ¶21, lines 8-12); transmitting the output video data to each of subscribing ones of the network nodes of communicants who are present in the virtual area (see Xiao, page 3, ¶33, lines 4-7); and the presenting comprises presenting the video data on each of subscribing ones of the network nodes of communicants who are present in the virtual area (see Xiao, page 3, ¶33, lines 9-14).

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 08/03/2022 have been fully considered but they are moot in view of the new ground(s)  of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184